 1
 2                                                                JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   STEVEN B. CLARK,                       ) No. 2:18-cv-02013-DSF (JDE)
                                            )
12                                          )
                        Plaintiff,          ) JUDGMENT
13                                          )
                   v.                       )
                                            )
14   NANCY A. BERRYHILL, Acting             )
     Commissioner of Social Security,       )
15                                          )
                                            )
16                      Defendant.          )
                                            )
17                                          )
18
           In accordance with the Order Accepting Report and Recommendation
19
     of United States Magistrate Judge filed herewith,
20
           IT IS HEREBY ADJUDGED that the decision of the Commissioner of
21
     Social Security is reversed and this matter is remanded for further
22
     administrative proceedings consistent with the Report and Recommendation.
23
24
     Dated: 2/11/2019
25
                                                ______________________________
26                                              DALE S. FISCHER
27                                              United States District Judge

28
